 



CONTRIBUTION AND SPIN-OFF AGREEMENT

 

This Contribution and Spin-off Agreement (the “Agreement”) is entered into as of
October __, 2017 (the “Effective Date”) by and among RealBiz Media Group, Inc.,
a Delaware corporation (“RealBiz”), Anshu Bhatnagar, an individual (“Mr.
Bhatnagar”), for purposes of Section 2.3 only, NestBuilder.com Corp., a Nevada
corporation (“NestBuilder”), and Alex Aliksanyan, an individual (“Mr.
Aliksanyan”). RealBiz, Mr. Bhatnagar, NestBuilder, and Mr. Aliksanyan shall each
be referred to as a “Party” and collectively as the “Parties.”

 

Recitals

 

A. RealBiz and Mr. Bhatnagar entered into that certain Agreement dated December
12, 2016, as amended and restated by that certain Amended and Restated Agreement
dated January 2, 2017, by and among RealBiz, Mr. Bhatnagar and Mr. Aliksanyan
(the “Amended Agreement”), and that certain Memorandum of Understanding dated
December 29, 2016 (the “MOU”). A copy of the Amended Agreement is attached
hereto as Exhibit A. Pursuant to the Amended Agreement the parties thereto
agreed, among other things, to (i) certain terms and conditions concerning Mr.
Bhatnagar’s employment with RealBiz commencing on January 2, 2017; and (ii)
certain terms and conditions concerning the spin-off of the RealBiz business
division providing digital media and marketing services for the real estate
industry (the “Business”) to the RealBiz stockholders, excluding Mr. Bhatnagar
(the “Spin-off”).

 

B. NestBuilder was incorporated on January 10, 2017 for the purpose of receiving
the assets and liabilities of RealBiz related to the Business in connection with
the Spin-off, and prior to the date hereof, (i) no shares in NestBuilder have
been issued, (ii) no directors or officers have been appointed or elected, and
(iii) Mr. Aliksanyan has acted as the sole agent of NestBuilder, and for
purposes of this Agreement, Mr. Aliksanyan is deemed to be the sole authorized
officer of NestBuilder with full power and authority to execute and deliver this
Agreement on behalf of NestBuilder.

 

C. In furtherance of the Spin-off transaction, the Parties desire to enter into
this Agreement to contribute the specified assets to NestBuilder.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:

 

 - 1 - 

 



 

ARTICLE 1

 

CONTRIBUTION OF ASSETS; ASSUMPTION OF LIABILITIES

 

1.1 Contribution of Assets. Effective as of the Effective Date, RealBiz hereby
contributes, transfers, assigns, conveys and delivers to NestBuilder, and
NestBuilder does hereby accept from RealBiz, all of RealBiz’s right, title and
interest in, to and under all of the tangible and intangible assets owned, used
or held for use by RealBiz that are related to the Business, including, but not
limited to, the assets described on the attached Exhibit B (the “Assets”).
RealBiz represents and warrants that since January 2, 2017, it has not caused
the Assets to be subject to any liens, claims, encumbrances, pledges, security
interests or charges of any kind whatsoever.

 

1.2 Assumption of Liabilities. Effective as of the Effective Date, NestBuilder
hereby assumes from RealBiz and agrees to pay, defend, discharge and perform as
and when due any and all liabilities accruing before January 2, 2017, and
arising out of or relating to the Assets or RealBiz (the “Assumed Liabilities”),
other than the Excluded Liabilities (defined in Section 1.3 below).

 

1.3 Excluded Liabilities. Notwithstanding anything to the contrary contained in
this Agreement, NestBuilder will not assume or be liable for, and will have no
responsibility related to, any liabilities accruing on or after January 2, 2017,
and arising from acts, omissions, or agreements occurring on or after January 2,
2017 and which are not related to the Assets or the Business. This includes, but
is not limited to, any and all liabilities arising from the acts, omissions or
agreements related to the RealBiz food distribution business, RealBiz general
and administrative operations and corporate governance, and RealBiz’s pro-rata
share of costs for regulatory filings and compliance from January 2, 2017
through the Effective Date as provided in the Amended Agreement (the “Excluded
Liabilities”).

 

1.4 Amount and Form of Consideration. In consideration for the contribution of
the Assets, NestBuilder agrees to issue to RealBiz one hundred (100) shares of
NestBuilder common stock.

 

ARTICLE 2

SPIN-OFF

 

2.1 Spin-off. RealBiz and NestBuilder will use commercially reasonable efforts
to effectuate a pro rata distribution of NestBuilder common stock to RealBiz
stockholders (the “Distribution”). The obligation of RealBiz and NestBuilder to
consummate the Distribution shall be subject only to the Securities and Exchange
Commission’s declaration of effectiveness of a NestBuilder Registration
Statement on Form 10, to be filed by NestBuilder in connection with the
Distribution to be filed by Nestbuilder within sixty (60) days of the Effective
Date.

 

2.2 Record Date. The record date for determining the stockholders entitled to
receive shares in connection with the Distribution shall be determined by the
board of RealBiz Media Group (the “Board”) as soon as is practicable following
the effectiveness of the NestBuilder Form 10 as provided in Section 2.1, above.

 

 - 2 - 

 



 

2.3 Sale by Mr. Bhatnagar of NestBuilder Shares. Within ten (10) days of receipt
by Mr. Bhatnagar or his affiliates of shares of common stock of NestBuilder
pursuant to the Distribution (the “Bhatnagar Shares”), Mr. Bhatnagar will sell
to NestBuilder, and NestBuilder will purchase from Mr. Bhatnagar, the Bhatnagar
Shares, free and clear of all security interests, liens, encumbrances, claims,
charges, assessments and restrictions other than restrictions on transfer under
federal and state securities laws. The purchase price for the Bhatnagar Shares
will be ten ($10) dollars.

 

2.4 Management of NestBuilder. Mr. Aliksanyan shall serve as the president and
sole director of NestBuilder until the consummation of the Distribution or the
liquidation described in Section 2.6 below. RealBiz represents and warrants that
it will not take any action causing the termination of Aliksanyan’s employment
by NestBuilder, or otherwise interfere with Aliksanyan’s management of
NestBuilder pending the Distribution.

 

2.5 Expenses.

 

(a) Distribution Expenses. NestBuilder shall be responsible for all expenses
related to the Distribution. In connection with the foregoing, NestBuilder shall
be entitled to engage its own legal, accounting and other advisors and service
providers to prepare all documentation related to the Distribution.

 

(b) Other Expenses. Each of NestBuilder and RealBiz shall be responsible for all
other costs and expenses incurred or accruing after the Effective Date related
to its respective operations, including without limitation, legal, accounting,
tax, administrative, regulatory filings and compliance, investment, and
financing expenses.

 

2.6 Liquidation. In the event that NestBuilder does not file a Registration
Statement on Form 10 within sixty (60) days of the Effective Date, NestBuilder
will use commercially reasonable efforts to liquidate all of its assets and
liabilities and then distribute all proceeds pro rata to the RealBiz
stockholders of record as determined by the Board.

 

2.7 Tax. RealBiz and NestBuilder agree to cooperate in the structuring of the
Spin-off so that such Spin-off shall be completed in as tax efficient manner as
possible, provided however, that a tax liability to either party as a result of
the Spin-off shall not prevent the consummation of the transaction.



 

ARTICLE 3

Monaker LawsuitS

 

3.1 Definition. For purposes of this Agreement, the “Monaker Lawsuits” shall
mean (a) the lawsuit filed by RealBiz against Monaker Group, Inc. (“Monaker”) on
May 11, 2016 in the United States District Court for the Southern District of
Florida (Case No. 0:16-cv-61017-FAM); (b) the lawsuit filed by Monaker against
RealBiz in October 2016 in the 17th Judicial Circuit for Broward County, Florida
(Case No. CACE-16-019818); and, (c) the lawsuit filed by Monaker against RealBiz
in November 2016 in the United States District Court for the Southern District
of Florida (Case No. 1:16-cv-24978-DLG).

 

 - 3 - 

 



 

3.2 Control and Direction of Monaker Lawsuits. Aliksanyan shall have exclusive
control and direction of the Monaker Lawsuits in his capacity as president of
NestBuilder. It is expressly agreed and understood by the parties that the
Monaker Lawsuits represent Assets and Assumed Liabilities.

 

3.3 Indemnification of RealBiz. NestBuilder hereby agrees to indemnify, defend
and hold harmless RealBiz from and against any and all damages, costs and
expenses (including reasonable attorneys’ fees) of every kind, nature or
description arising out of or resulting from the Monaker Lawsuits.

 

ARTICLE 4

RESIGNATIONS AND INDEMNIFICATION

 

4.1 Resignation of Mr. Aliksanyan. By his signature below, Mr. Aliksanyan hereby
resigns from any and all officer and director positions and in all other
capacities, including that of employee, as applicable, of RealBiz, effective as
of the Effective Date. For the avoidance of doubt, the foregoing resignation
shall not apply to Mr. Aliksanyan’s officer and director positions with
NestBuilder, as set forth in Section 2.4.

 

4.2 NestBuilder hereby agrees to indemnify, defend and hold harmless RealBiz
from and against any and all damages, costs and expenses (including reasonable
attorneys’ fees) of every kind, nature or description arising out of or
resulting from events occurring prior to January 2, 2017.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

 

Each Party represents and warrants to the others that: (i) this Agreement has
been duly and validly authorized, executed and delivered by it, and it has full
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby without: (x) obtaining the consent of any
party, (y) violating the terms of or constituting a default under any covenant,
agreement, or undertaking by which it is bound, its organizational documents, or
any applicable law, rule, regulation, order, writ, judgment, injunction, decree,
or award by which it is bound, or (z) result in the creation or imposition of
any lien pursuant to the terms of any indenture, instrument, or agreement by
which it is bound; and (ii) this Agreement constitutes the legal, valid, and
binding obligation of each Party, enforceable against each Party in accordance
with its terms, except as limited by principles of equity or laws relating to
insolvency. RealBiz has and shall transfer good and marketable title to all of
the Assets, and except for the Assumed Liabilities such Assets are free and
clear of any mortgages, pledges, liens, encumbrances, charges, security
interests or restrictions on transfer that were incurred after January 2, 2017.

 

 - 4 - 

 



 

ARTICLE 6

MISCELLANEOUS

 

6.1 Further Assurances. On the terms and subject to the conditions of this
Agreement, each Party shall use commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary or desirable under applicable laws and regulations to consummate the
transactions and carry out the purposes of this Agreement.

 

6.2 Notices. Any notice given under this Agreement by any Party shall be in
writing and shall be effective: (a) upon receipt when delivered personally; or
(b) one business day after depositing in the mail if delivered by recognized
overnight courier (charges prepaid), and addressed as follows:

 

 

If to RealBiz or

  RealBiz Media Group, Inc.   Mr. Bhatnagar:   9841Washingtonian Blvd #390      
Gaithersburg, MD 20850       Attn: President

 

  With a copy to:   Andrea Cataneo, Esq.       Sheppard Mullin Richter & Hampton
LLP       30 Rockefeller Plaza       New York, NY 10112

 

  If to NestBuilder or   NestBuilder.com Corp.   Mr. Aliksanyan:   150 Central
Park South       Suite 604       New York, NY 10019       Attn: President

 

  With a copy to:   Andrew K. Wible       Cohen Mohr LLP       1055 Thomas
Jefferson St. NW       Suite 504       Washington, DC 20007

 

Any Party may alter the address to which notices are sent upon notice thereof to
the other Parties.

 

6.3 Expenses. Each Party shall bear its own expenses in connection with the
negotiation, drafting, execution, and performance of this Agreement, except as
otherwise specifically set forth herein.

 

6.4 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law.
If any clause or provision of this Agreement is determined to be illegal,
invalid or unenforceable under any present or future law by the final judgment
of a court of competent jurisdiction, the remainder of this Agreement shall not
be affected thereby.

 

6.5 Assignment; Successors and Assigns. No Party may assign its rights or
delegate its duties hereunder without the advance written consent of the other
Parties hereto. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors, assignees and transferees.

 

 - 5 - 

 



 

6.6 Entire Agreement and Amendment. This Agreement, together with any other
agreements, undertakings, or contracts entered into in connection herewith,
contain the entire agreement between the Parties hereto with respect to the
matter hereof and thereof, and supersede all other prior written or verbal
agreements concerning the subject matter hereof or thereof. This Agreement may
not be amended, modified, or changed in any respect except by an agreement in
writing signed by the Parties hereto.

 

6.7 Confidential Information. Each Party, and its respective attorneys, agents,
representatives and employees, shall maintain the terms and conditions of this
Agreement in confidence, except the Parties may state that they have settled
their differences; and the Parties may make such disclosures as are required to
comply with applicable laws, orders, subpoenas, rules or regulations or in
connection with enforcement of this Agreement. Further, each Party may disclose
the contents of this Agreement to its respective accountants, lawyers, and other
business advisors in the normal course of business.

 

6.8 Injunction. In the event of a breach or threatened breach by a Party of this
Agreement, in addition to any other remedies available at law or in equity, the
other Parties shall be entitled to a court order enjoining such breach or
threatened breach and requiring compliance with the terms of this Agreement
(without the need to post any security). Each Party will indemnify and hold
harmless the other Parties from and against any and all loss, liability, cost,
or expense (including reasonable attorneys’ fees and costs) arising out of or
relating to the failure of such Party or its representatives to comply with the
terms of this Agreement, including without limitation costs of enforcement.

 

6.9 Governing Law. In all respects, including all matters of construction,
validity and performance, this Agreement and the obligations of each Party
arising hereunder shall be governed by, construed and enforced in accordance
with, the internal laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

6.10 Jurisdiction. Each of the Parties to this Agreement hereby irrevocably
submits to the jurisdiction of and venue in the United States federal and state
courts located in Montgomery County, Maryland for the purpose of any lawsuit
between or among the Parties arising in whole or in part under or in connection
with this Agreement.

 

6.11 Survival of Representations and Warranties. The representations and
warranties contained in this Agreement are deemed to and do survive the
execution hereof.

 

6.12 Facsimile or PDF E-mail Signatures. The Parties agree that, in addition to
effective execution and delivery by means of delivery of an original executed
counterpart hereof, this Agreement shall be considered to have been effectively
executed and delivered by either Party when a duly executed counterpart of this
Agreement has been delivered by such Party by facsimile transmission or PDF
e-mail. Such facsimile or PDF e-mail signature shall be treated in all respects
as having the same effect as an original signature.

 

 - 6 - 

 



 

6.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same document.

 

6.14 No Third-Party Beneficiaries. This Agreement is solely between the Parties
hereto and no person not a party to this Agreement shall have any rights or
privileges hereunder.

 

6.15 Attorney’s Fees. In the event of any action, suit or other proceeding
instituted to remedy, prevent or obtain relief from a breach of this Agreement,
arising out of a breach of this Agreement, or pertaining to a declaration of
rights under this Agreement, the prevailing Party shall recover from the
non-prevailing Party all of such Party’s attorneys’ fees and costs incurred in
each and every such action, suit or other proceeding, including any and all
appeals or petitions therefrom.

 

6.16 Section Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of any provisions of this Agreement.

 

6.17 Mutual Drafting. This Agreement represents a bargained for agreement
resulting from the negotiation of the parties. This Agreement shall be deemed as
joint work product of all parties and their respective counsel, and all parties
shall be considered the drafters of this Agreement. Any rule of construction to
the effect that any ambiguities are to be construed against the drafting party
shall not be applicable to this Agreement. By their authorized signatures below,
the parties certify that they have carefully read and fully considered the terms
of this Agreement, that they have had an opportunity to discuss these terms with
attorneys or advisors of their own choosing, that they agree to all of the terms
of this Agreement, that they intend to be bound by them and to fulfill the
promises set forth herein, and that they voluntarily and knowingly enter into
this Agreement with full understanding of its binding legal consequences.

 

[Signature Page Follows]

 

 - 7 - 

 



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.

 

  RealBiz:       RealBiz Media Group, Inc.,   a Delaware corporation         By:
             Name:     Title:  

 



  NestBuilder:       Nestbuilder.com Corp.,   a Nevada corporation         By:  
  Name: Alex Aliksanyan   Title: Authorized Officer

 

  Mr. Bhatnagar (for purposes of Section 2.3):         By:       Anshu
Bhatnagar, an individual

 

  Mr. Aliksanyan:         By:       Alex Aliksanyan, an individual

 

[Signature Page to CONTRIBUTION AND SPIN-OFF Agreement]

 

 

 

 

Exhibit A

 

AMENDED Agreement

 

(see attached)

 

 

 

 

 Exhibit A 

 



 

Exhibit B

 

Assets



 

1. All assets and other interests in the following entities:         (a) RealBiz
360, Inc.   (b) RealBiz Holdings, Inc.   (c) RealBiz Enterprises, Inc.      
Upon which the entities will be dissolved.     2. All funds held in TD Bank
account #4318132373     3. All right, title and interest in and to the Monaker
Lawsuits, including any net proceeds (including attorneys’ fees) therefrom.    
4. All customer, vendor and supplier lists, order histories and contact
information of such customers and all other information related to the Business.
    5. All intellectual property embodied in, used by, or otherwise related to
the Assets, including, but not limited to, source code and object code, owned or
used by RealBiz in connection with the Business.

 

6. All of the following domain names together with related source code and
object code:         (a) Realbiz360.com   (b) Ezflixvideo.com   (c)
Hometournetwork.com   (d) Nestbuilder.com   (e) fsbo.nestbuilder.com   (f)
Reachfactor.com

 

For the avoidance of doubt, the following assets are excluded from the
definition of Assets in the Agreement, and shall be retained by RealBiz:

 

1. All tangible and intangible assets related to the RealBiz food distribution
business;     2. The realbizmedia.com domain name;     3. RealBiz corporate
website;     4. All email addresses and phone numbers unrelated to the Business;
and     5. All Net Operating Losses (NOLs) will remain with RealBiz Media Group

 



 Exhibit B 

 

 